Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-12, 5, and 13-20 renumbered as 1-20 respectively are allowable.


The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 13, the recitation of a bidirectional door opening module comprising a vehicle body panel between a door being rotated to open a first end of the vehicle (ends of the vehicle are described in the specification as a front end and rear end which is well known in the art and not on sides of a vehicle) and a second door being rotated to open a second end of the vehicle which is different than the first end (i.e., opposite), a drive unit coupled to the body panel to apply an opening force to the first and second door with the drive unit applying a drive force to open the first or second door, rail units which receive the driving force of the driver which applies the opening force to the first or second door, hinge units which are connected to the rail units which perform rotary opening of the first or second door and hinge push units (as defined and described in the specification)  located at both ends of the rail units which are connected to transmit the driving force to the hinge units is seen as an unobvious improvement over the art of record.  With respect to claim 5, all of the recitations of claim 1 with the driver comprising a spindle unit with bidirectional spindles and gas lift units to provide tension in a direction of applying the driving force of the spindle units and the gas lift units comprise ball sockets coupling to the rail units is seen as an unobvious improvement over the art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/           Primary Examiner, Art Unit 3634